Citation Nr: 0844320	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes, to 
include as due to inservice herbicide exposure, radiation 
exposure, or mustard gas exposure.

2.  Entitlement to service connection for a left leg 
disorder, to include as due to inservice herbicide exposure, 
radiation exposure, or mustard gas exposure.

3.  Entitlement to service connection for hypertension, to 
include as due to inservice herbicide exposure, radiation 
exposure, or mustard gas exposure.

4.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  The veteran's claims file is in the 
jurisdiction of the VA Regional Office in St. Louis, 
Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking entitlement to service connection for 
diabetes, to include as due to inservice exposure to 
herbicide agents, radiation exposure, or mustard gas 
exposure; entitlement to service connection for a left leg 
disorder, to include as due to inservice exposure to 
herbicide agents, radiation exposure, or mustard gas 
exposure; and entitlement to service connection for 
hypertension, to include as due to herbicide agents, 
radiation exposure, or mustard gas exposure.  The veteran is 
also seeking entitlement to a total disability rating for 
compensation on the basis of individual unemployability.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist the veteran.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 
2007). 

The record does not demonstrate that the veteran's claims 
have been sufficiently developed.  Specifically, it does not 
appear that all of the veteran's relevant post-service 
treatment records have been obtained.  In January 2006 
statements, the veteran referenced treatment records from Dr. 
S. Ryan at Kansas City Internal Medicine, St. Joseph Medical 
Center, the Truman Medical Center, Research Medical Center, 
Menorah Medical Center, and Dr. M. S. Sokol.  While the 
record does contain treatment records from October 1996 from 
Truman Medical Center East, the veteran indicated that he 
spent two weeks at the Truman Medical Center before he was 
transferred to the Truman Medical Center East, implying that 
the two are different hospitals.  Accordingly, the RO should 
request all of the veteran's treatment records from the 
sources identified above.  In addition, the RO should verify 
all treatment with the veteran and obtain all available 
treatment records.

With respect to the veteran's claim for entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU), the Board finds that the 
issue is inextricably intertwined with the veteran's claims 
for entitlement to service connection for diabetes, a left 
leg disorder, and hypertension because adjudication of the 
service connection issues may affect the merits and outcome 
of an adjudication of the TDIU issue.  Parker v. Brown, 7 
Vet. App. 116 (1994) (finding that a claim is intertwined 
only if the RO would have to reexamine the merits of any 
denied claim which is pending on appeal before the Board).  
Accordingly, the veteran's claims for service connection 
should be addressed by the RO prior to its reconsideration of 
the issue of entitlement to TDIU, and prior to the Board's 
consideration of the issue. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for diabetes, a left leg 
disorder, and hypertension.  The RO must 
then obtain copies of the related medical 
records that are not already in the claims 
file, to include all available treatment 
records from Dr. S. Ryan and Kansas City 
Internal Medicine, St. Joseph Medical 
Center, Truman Medical Center, Research 
Medical Center, Menorah Medical Center, 
and Dr. M. S. Sokol.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  Thereafter, the RO must re-adjudicate 
the veteran's claims on appeal with 
consideration of all of the additional 
evidence received since the November 2006 
statement of the case.  If the RO 
determines that service connection is 
warranted for diabetes, a left leg 
disorder, or hypertension, a TDIU 
examination must be scheduled to determine 
the impact that the veteran's service-
connected disorder(s) have on his 
employability.  The examiner must elicit 
from the veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on a review of the claims 
file, the examiner must provide an opinion 
as to whether the veteran would be unable, 
if he were to seek employment at the 
present time, to obtain or retain 
employment due only to his service-
connected disorder(s), consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
examination(s) scheduled and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above actions are 
accomplished, if entitlement to any of the 
four issues on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran must be afforded 
an opportunity to respond.  Thereafter, 
the entire appeal must be returned to the 
Board for appellate review.

5.  FINALLY, THE BOARD NOTES THAT THE 
APPELLANT IS 76 YEARS OF AGE.  Hence, this 
claim must be afforded expeditious 
treatment by the RO.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. § 5109B, 7112).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


